Bloodworth, J.
1. Of the special grounds of the motion for new trial approved by the trial judge none is definite enough to present anything for adjudication by this court.
2. “No error of law is pointed out, the verdict has the approval of the trial judge, there is some evidence authorizing the verdict, and, under repeated and uniform rulings of this court and of the Supreme Court, a reviewing court is powerless to interfere. Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited.” Perdue v. Hurst, 24 Ga. App. 239 (2) (100 S. E. 647).

Judgment affivrmed.


Broyles, C. J., and Luke, J., concur.